Bloodworth, J.
1. The justice of the peace who presided at the trial of the possessory warrant case did not err in overruling the plea to the jurisdiction.
2. The plaintiff in the court below sued out a possessory warrant under section 5371 of the Civil Code (1910), for a certain cow, two mules, and other personal property described. In such a case no question of title is involved, but the only question is “in whose lawfully acquired quiet and peaceable possession it last was.” Ivey v. Hammock, 68 Ga. 428, 430; Mills v. Glover, 22 Ga. 319; Civil Code (1910), § 5374. On hearing the evidence in the case the justice of the peace decided this issue in favor of the plaintiff. The defendant sought to -obtain a writ of certiorari, but when the petition therefor was presented to the judge of the superior court he refused to sanction the same, and passed the following order: “The foregoing petition for certiorari being presented, the same is upon consideration thereof denied, it appearing from some evidence that cropper took property of landlord from premises and possession of landlord without his consent.” The .record shows that there is some evidence to support the finding of the justice of the peace. In Ivey v. Hammock, supra, the first headnote is as follows: “The judgment of the justice in awarding possession of the property in *492controversy in this case was not without foundation in evidence.” In Butler v. Lazenby, 8 Ga. App. 88 (2) (68 S. E. 521), this court held: “In possessory-warrant cases, carried up on certiorari, the judge of the superior court may render a final judgment, notwithstanding conflicts in the evidence. Susong v. McKenna, 121 Ga. 97 (48 S. E. 695). If the judge sustains the judgment of the justice, on the conflicting facts, this court will not reverse his judgment ; certainly not unless he has manifestly abused his discretion. Hill v. Johnson, 74 Ga. 362.” This court finds in the record no reason for reversing the judgment.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.